—Order unanimously affirmed without costs. Memorandum: Petitioner established by clear and convincing evidence that respondent failed to communicate with either his son or petitioner for the six-month period before the filing of the abandonment petition (see, Matter of Ariel C., 248 AD2d 976, lv denied 92 NY2d 801). Thus, Family Court properly determined that respondent’s son was abandoned, transferred guardianship and custody of the child to petitioner and dismissed respondent’s custody petition. We have examined respondent’s remaining contention and conclude that it lacks merit. (Appeal from Order of Genesee County Family Court, Graney, J. — Terminate Parental Rights.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.